Citation Nr: 0210146	
Decision Date: 08/20/02    Archive Date: 08/29/02

DOCKET NO.  94-40 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a higher initial evaluation for a low back 
muscle pain, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to October 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which granted service connection for 
low back muscle pain and assigned a noncompensable evaluation 
effective November 1992.  In a February 1998 decision, the RO 
increased the disability rating to 10 percent effective from 
November 1992.

The veteran and his representative appeared at a hearing at 
the RO in July 1994.  The Board remanded this case for 
additional development in August 1996 and August 1999.

The issue of higher evaluation of low back muscle pain is 
reflected on the first page of this decision in accordance 
with Fenderson v. West, 12 Vet. App. 119 (1999).  In 
Fenderson, the U.S. Court of Appeals for Veterans Claims 
(CAVC) addressed the issue of "staged" ratings and 
distinguished between a veteran's dissatisfaction with an 
initial rating assigned following a grant of service 
connection -- which describes the present case -- and a claim 
for an increased rating of a service connected disability.  
CAVC held that where the issue involves an appeal which has 
been developed from the initial rating assigned following a 
grant of service connection, adjudicators must consider 
whether separate, or "staged" ratings may be assigned for 
separate periods of time.  CAVC specifically found that 
framing the issue as "entitlement to an increased rating" did 
not sufficiently inform the veteran that the issue actually 
involved any or all of the retroactive period from the 
effective date of the grant of service connection in addition 
to a prospective rating.  Id.  The veteran is not prejudiced 
by the naming of this issue as the Board has not dismissed 
any issue.  The Board notes that CAVC has not provided a 
substitute name for this type of issue.  Before the Board may 
execute a staged rating of the veteran's disability, it must 
be determined that there is no prejudice to the veteran to do 
so without remand to the RO for that purpose.  See Bernard v. 
Brown, 4 Vet. App. 384, 389 (1993).  As the regulations and 
rating criteria have been provided, the Board finds no 
prejudice to the veteran in considering the issue as 
entitlement to higher evaluation on appeal from the initial 
grant of service connection.  

Preliminary review of the record indicates that the RO 
expressly considered referral of the veteran's claim for an 
increased evaluation for his back disability to the VA 
Undersecretary for Benefits or the Director, VA Compensation 
and Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2001).  However, the RO 
found that the case did not present such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  CAVC has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2001) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
CAVC further held that the Board must address referral under 
38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  VAOPGCPREC 6-96 (1996).

In the August 2002 Informal Hearing Presentation, the 
veteran's representative raised the issue of entitlement to 
service connection for disability of the thoracic spine.  The 
RO has not adjudicated this claim.  CAVC noted that 38 
U.S.C.A. § 7105 (West 1991) establishes a series of very 
specific, sequential, procedural steps that must be carried 
out by a claimant and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. Derwinski, 928 F.2d 389, 
391 (Fed. Cir. 1991)) before a claimant may secure "appellate 
review" by the BVA.  Absent a notice of disagreement, 
statement of the case, and substantive appeal, the Board does 
not have jurisdiction over the issue.  Rowell v. Principi, 4 
Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993).  
This issue is referred to the RO for appropriate action.


FINDING OF FACT

The veteran's low back disability has been manifested 
primarily by subjective complaints of back pain and pain 
radiating into the right leg and objective evidence of some 
limitation of motion of the lumbar spine and occasional 
tenderness to palpation.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for low 
back muscle pain have not been met at any time since the 
initial grant of service connection.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.3, 
4.7. 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5292, 5293, 
5295 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service medical records reflect that the veteran fell from a 
helicopter in 1987 and was subsequently treated for chronic 
low back pain.  X-rays ruled out fracture.  The assessment 
was low back muscle strain.  At his June 1992 retirement 
examination, the veteran complained of recurrent back pain 
and occasional sciatica.  Evaluation of the spine was normal.

A January 1993 VA examination report revealed that the 
veteran had full range of motion of the lumbar spine with no 
tenderness, muscle spasm, or deformity of the back.  X-rays 
were normal.  The diagnoses included chronic mid to low back 
pain. 

Based upon the foregoing evidence, the RO granted service 
connection for low back muscle pain in a March 1993 rating 
decision, and assigned a noncompensable evaluation effective 
from November 1992.

The veteran disagreed with the noncompensable evaluation.  At 
the July 1994 hearing, the veteran testified that he 
experienced constant back pain with occasional sharp pain 
radiating into his legs.  He reported that he could move his 
back in all directions, but with pain. The veteran's spouse 
testified that the veteran complained of constant back pain 
and that his back pain limited his ability to swim and 
perform home maintenance.
 
VA outpatient records from 1993 to 1997 disclose that that 
the veteran complained of recurrent back pain in a September 
1996 telephone consult.  At a December 1996 VA examination, 
the veteran complained of pain in the mid back, located in 
the right paraspinal area radiating to the midaxillary line.  
Reflexes were 2+ in the ankles and sensation was intact to 
all modalities.  The impression was attributed to intercostal 
pain in the thoracic spine at T8.  

Military medical records from 1992 to 1996 show complaints of 
mid to low back pain in July 1994, September 1994, and 
January 1995. 

Based on this information, the RO, in a February 1998 rating 
decision, increased the veteran's low back muscle pain to 10 
percent effective from November 1992.

VA and military medical records from 1998 to 2000 were 
received.  A February 1998 military medical record shows that 
the veteran was seen with sudden onset of spasm in the back.  
The veteran reported recurrent episodes of back spasms. On 
evaluation, it was noted that the veteran was tender 
bilaterally over the lumbar paraspinals and at L3-4.  There 
was decreased light touch sensation over the entire right 
leg.  Strength was 5/5 in both legs and reflexes were 2+.  
The diagnosis was lumbar strain.

A February 2000 VA examination report noted the veteran's 
complaints of constant pain in the mid and lower back with 
stiffness, lack of endurance, and fatigability.  The veteran 
denied radiation of pain to his legs.  He reported some loss 
of motion during flare-ups, which occur twice per month.  On 
evaluation, there was no sciatic tenderness and the veteran 
was able to get on and off the examining table with little 
difficulty.  Range of motion testing of the lumbar spine 
revealed forward flexion to 80 degrees, back extension to 35 
degrees, left lateral flexion to 40 degrees, right lateral 
flexion to 35 degrees, and bilateral rotation to 35 degrees.  
X-rays of the lumbar spine showed no abnormalities.  The 
diagnoses included low back pain syndrome with normal lumbar 
spine by x-ray.

An October 2000 VA examination disclosed the veteran's 
complaints of low back pain with radiation into the lower 
right leg.  He reported severe flare-ups 2 to 3 times per 
month, lasting for 3 to 4 days, requiring bedrest.  The 
veteran stated that he experienced constant mild pain in the 
low back associated with occasional stiffness and 
fatigability, relieved by Tylenol.  On evaluation, there were 
no paraspinous muscle spasms in the lumbar spine and no 
external deformities noted.  He was able to stand fully erect 
with normal lumbar lordosis.  On range of motion testing of 
the lumbar spine, flexion was 115 degrees with minimal pain, 
extension was 30 degrees, left lateral flexion was limited to 
15 degrees with pain, right lateral flexion was 30 degrees, 
and bilateral rotation was 25 degrees.  Other than that noted 
above, there was no evidence of painful motion.  His strength 
was 5/5 bilaterally and deep tendon reflexes were 2+.  
Straight leg raising on the right produced pain from the 
buttock into the right lower extremity to the calf.  Sensory 
examination was intact to light touch with decreased pinprick 
sensation in the right L5 distribution.  X-rays revealed 
preservation of disc space heights throughout the lumbar 
spine with no evidence of lumbar or sacral facet joint 
sclerosis or other degenerative changes.  The impression was 
lumbar vertebral disc syndrome intermittent with relapsing 
and recurring symptoms.  The examiner noted that during 
intermittent flare-ups, there would be functional limitation 
with prolonged walking and standing with excess fatigability.  
The examiner opined that the classification of the veteran's 
overall condition was mild.  

The veteran perfected an appeal as to the assignment of the 
initial rating following the award of service connection for 
low back muscle pain.  Therefore, the Board is required to 
evaluate all the evidence of record reflecting the period of 
time between the effective date of the initial grant of 
service connection until the present.  See Fenderson v. West, 
12 Vet. App. 119 (1999).

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2001). When rating the 
veteran's service-connected disability, the entire medical 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  In cases where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, since the present 
appeal arises from an initial rating decision which 
established service connection and assigned the initial 
disability evaluation, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).   Where there is a question as to which of two 
disability evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2001).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40 (2001).  CAVC held that the RO 
must analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The RO evaluated the veteran's back disability under 
Diagnostic Code 5295, lumbar strain, and assigned a 10 
percent evaluation.  Under Diagnostic Code 5295, a 10 percent 
evaluation is provided where there is characteristic pain on 
motion.  A 20 percent evaluation requires muscle spasms on 
extreme forward bending, with loss of lateral motion 
unilaterally in a standing position. Where there are severe 
symptoms with listing of the whole spine to the opposite 
side, positive Goldthwait's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, a 40 percent evaluation 
is provided.  38 C.F.R. § 4.71a, Code 5295 (2001).

The Board will also consider Diagnostic Codes 5292 and 5293, 
which provide for the evaluation of limitation of motion of 
the lumbar spine and intervertebral disc syndrome.  Under 
Diagnostic Code 5292, a 10 percent evaluation is provided 
where limitation of motion is slight.  A 20 percent 
evaluation is warranted for moderate limitation of motion of 
the lumbar spine.  A 40 percent requires severe limitation of 
motion of the lumbar spine.  38 C.F.R. § 4.71a, Code 5292 
(2001).  Under Diagnostic Code 5293, a 10 percent evaluation 
is provided where there is mild intervertebral disc syndrome.  
A 20 percent rating requires moderate intervertebral disc 
syndrome with recurring attacks. A 40 percent rating requires 
severe intervertebral disc syndrome with recurring attacks 
with intermittent relief, and a 60 percent rating requires 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a, Code 5293 (2001).

There is no evidence to support an evaluation greater than 10 
percent under Diagnostic Code 5295.  Although VA and military 
medical records show occasional tenderness in the paraspinous 
areas and some limitation flexion and left lateral flexion, 
there is absolutely no evidence of muscle spasms, the 
critical prerequisite to support a 20 percent evaluation 
under Diagnostic Code 5295.  The criteria for a 40 percent 
evaluation under Diagnostic Code 5295 were also not 
demonstrated. There is no evidence of listing of the whole 
spine to the opposite side, abnormal mobility on forced 
motion, gait deviations, or abnormal posture.  Accordingly, 
the veteran's disability would not be entitled to an 
evaluation greater than 10 percent under the criteria of 
Diagnostic Code 5295.

There is no evidence to support an evaluation greater than 10 
percent under Diagnostic Codes 5292 and 5293. Moreover, on 
the most recent VA examination in October 2000, the examiner 
described the veteran's overall condition as mild.  There is 
no finding or opinion that the veteran's limitation of motion 
of the lumbar spine is moderate in degree.  Accordingly, an 
evaluation in excess of 10 percent under Diagnostic Code 5292 
is not warranted.

Although the veteran complained of radiating pain into the 
right leg and the VA examiner noted decreased sensation to 
pin prick at the October 2000 VA examination, X-rays do not 
show any disc disease, disc space narrowing or degenerative 
changes in the lumbar spine.  Additionally, there has been no 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of a diseased 
disc.  Moreover, at the October 2000 VA examination VA 
examiner noted that while there would be functional 
limitations during intermittent flare-ups, he classified the 
veteran's lumbar vertebral disc syndrome as intermittent with 
relapsing and recurring symptoms as mild.  The evidence does 
not support a finding, however, that functional limitation on 
flare-ups would equal or even approximate the limitation 
required for a higher evaluation.  Therefore, the Board finds 
that the current findings are consistent with a 10 percent 
evaluation under Diagnostic Codes 5293. 

The Board has also considered Diagnostic Codes 5285, 5286, 
and 5289.  However, there is no evidence of fractured lumbar 
vertebrae or ankylosis to qualify the claimant for an 
evaluation in excess of 10 percent.

Although the veteran is competent to report his symptoms, in 
the instant case, the Board finds that he has not provided 
any basis to award an evaluation in excess of 10 percent for 
his low back disability.  There was no evidence of more 
motion than normal.  There has never been evidence of a 
positive Goldthwait's sign, description of a severe strain, 
marked limitation of motion or abnormal mobility on forced 
motion.  There was no indication of listing of the whole 
spine.  Additionally, while there was some limitation of 
motion with forward flexion ranging from 80 to 115 degrees 
and extension of 35 degrees, a physician has not determined 
that there was moderate limitation of motion of the lumbar 
spine.  Moreover, while it is clear from the record that the 
veteran had pain associated with his low back disability as 
well as some loss of range of motion of the lumbar spine, 
there was no objective evidence, such as disuse atrophy or 
weakness, to indicate that the veteran's low back symptoms, 
including pain and fatigability during intermittent flare-
ups, result in any additional limitation of function to a 
degree that would support a disability evaluation in excess 
of the 10 percent under Diagnostic Codes 5292, 5293, or 5295. 
The evaluation currently assigned accurately reflects the 
degree of disability produced as a result of the veteran's 
low back pathology.  Accordingly, the preponderance of 
evidence is against an evaluation in excess of 10 for low 
back muscle pain.  The appeal is denied.

VCAA 

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002); see 
66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  The 
regulations implementing the VCAA were published on August 
29, 2001.  They apply to most claims for benefits received by 
VA on or after November 9, 2000, as well as any claim not 
decided as of that date, such as the one in the present case.  
66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  There is no issue as to providing an 
appropriate application form, or completeness of the 
application.  In the circumstances of this case, the veteran 
has been advised of the applicable laws and regulations, and 
the evidence needed to substantiate his claim.  The Board's 
two remands, in particular, notified him of VA's 
responsibilities in obtaining evidence in connection with his 
claim and of his responsibilities.  There is no indication 
that any pertinent evidence was not received.  Thus, VA's 
duty to notify has been fulfilled.  See Quartuccio v. 
Principi, No. 01-997 (U.S. Vet. App. June 19, 2002).

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 66 Fed. Reg. 45,630-45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  The 
record shows that the RO has secured the veteran's service 
medical records, VA clinical records, and military and 
private medical records.  Moreover, the veteran appeared at a 
hearing before hearing officer and presented testimony at the 
RO.  

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence necessary for an 
equitable disposition of the matter on appeal have been made 
by the agency of original jurisdiction.  Every possible 
avenue of assistance has been explored, and the veteran has 
had ample notice of what might be required or helpful to his 
case.  Accordingly, the Board finds that VA has satisfied its 
duties to notify and to assist.  Under the circumstances of 
this case, a further development would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  The Board concludes, therefore, that a 
decision on the merits at this time does not violate the 
VCAA, nor prejudice the veteran under Bernard v. Brown, 4 
Vet. App. 384 (1993).   


ORDER

An initial evaluation in excess of 10 percent for low back 
muscle pain is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

